Name: Commission Regulation (EC) No 1388/2000 of 29 June 2000 amending Regulation (EEC) No 2168/92 laying down detailed implementing rules for the specific measures for the Canary Islands with regard to seed potatoes (forecast supply balance)
 Type: Regulation
 Subject Matter: economic policy;  trade;  tariff policy;  plant product;  regions of EU Member States
 Date Published: nan

 Avis juridique important|32000R1388Commission Regulation (EC) No 1388/2000 of 29 June 2000 amending Regulation (EEC) No 2168/92 laying down detailed implementing rules for the specific measures for the Canary Islands with regard to seed potatoes (forecast supply balance) Official Journal L 158 , 30/06/2000 P. 0009 - 0010Commission Regulation (EC) No 1388/2000of 29 June 2000amending Regulation (EEC) No 2168/92 laying down detailed implementing rules for the specific measures for the Canary Islands with regard to seed potatoes (forecast supply balance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products(1), as last amended by Regulation (EC) No 1305/2000(2), and in particular Article 3(4) thereof,Whereas:(1) Pursuant to Articles 2 and 3 of Regulation (EEC) No 1601/92, Commission Regulation (EEC) No 2168/92(3), as last amended by Regulation (EC) No 1414/1999(4), sets the quantity in the forecast supply balance for the supply of seed potatoes to the Canary Islands on the basis of the requirements of the Canary Islands and taking traditional trade patterns into account.(2) Pursuant to Article 3(2) of Regulation (EEC) No 1601/92, aid for the supply of seed potatoes to the Canary Islands from the rest of the Community should be set at a level ensuring that seed potatoes are supplied under conditions which are equivalent for the end user to those resulting from the exemption from customs duties on imports of seed potatoes from third countries. The aid must be set taking account in particular of the costs of supplying the products from the world market.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 2168/92 is hereby amended as follows:1. Article 1 is replaced by the following:"Article 1For the purposes of Articles 2 and 3 of Regulation (EEC) No 1601/92 the quantity in the forecast supply balance of seed potatoes covered by CN code 0701 10 00 qualifying for exemption from customs duty on imports into the Canary Islands or for Community aid for products coming from the rest of the Community shall be set in the Annex."2. Article 2 is replaced by the following:"Article 2The aid provided for in Article 3(2) of Regulation (EEC) No 1601/92 for the supply of seed potatoes to the Canary Islands from the Community market in accordance with the forecast supply balance shall be set in the Annex."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 July 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 June 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 173, 27.6.1992, p. 13.(2) OJ L 148, 22.6.2000, p. 15.(3) OJ L 217, 31.7.1992, p. 44.(4) OJ L 164, 30.6.1999, p. 67.ANNEXSupply balance of seed potatoes to the Canary Islands for the period from 1 July 2000 to 30 June 2001>TABLE>